Citation Nr: 0505846	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denying the veteran's claim 
of entitlement to a total disability rating for compensation, 
due to individual unemployability (TDIU).  Due to the 
appellant's relocation his claims folder was transferred to 
the New York RO for further processing and adjudication of 
his TDIU claim.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a severe 
muscle injury of the left thigh with retained foreign bodies, 
evaluated as 30 percent disabling; residuals of multiple 
fragment wounds of left femur, evaluated as 30 percent 
disabling; degenerative joint disease of the left knee 
associated with residuals of multiple fragment wounds of left 
femur, evaluated as 20 percent disabling; scars from shell 
fragment wounds of right thigh and knee with muscle hernia 
and retained fragments, evaluated as 10 percent disabling; 
and degenerative joint disease, right knee associated with 
residuals of multiple fragment wounds of left femur, 
evaluated as 10 percent disabling.  The veteran's combined 
evaluation is 80 percent, with a bilateral factor of 6.5 
percent.

2.  The veteran is a high school graduate or has a general 
equivalency diploma; his previous work experience includes 
work as a yarn sorter, plastics packer, painter, mechanic, 
truck driver, and laborer, with all employment ceasing in 
April 2003.

3.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the veteran has been fully apprised 
of the changes brought about by the VCAA through the April 
2003 supplemental statement of the case, to include notice of 
what evidence and information are necessary to substantiate 
his claim, and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
Notice was also provided, in part, in a March 2003 letter 
from the RO to the veteran.  As such, the duties to notify 
the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated.  All available identified 
private treatment records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA examinations, and he 
was seen for those studies in February 2003.  The veteran was 
notified in April 2003 supplemental statement of the case to 
advise VA how it could secure pertinent evidence that he was 
aware of.  He was also advised what evidence VA had 
requested, and notified in the March 2003 letter, and the 
April 2003 and July 2004 supplemental statements of the case 
what evidence had been received.  He was notified that he 
needed to submit all evidence in his possession.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of 
sequence, the notice provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).
Legal Analysis

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2004).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19 (2004).

Here, the veteran is service connected for residuals of 
multiple fragment wounds of the left thigh, evaluated as 30 
disabling; multiple fragment wounds of the left femur 
evaluated as 30 disabling; fragment wound scars, evaluated as 
10 percent; degenerative joint disease of the left knee, 
evaluated as 20 percent, and for degenerative joint disease 
of the right knee evaluated as 10 percent disabling.  The 
combined evaluation is 80 percent.  The veteran meets the 
percentage criteria for 38 C.F.R. § 4.16(a) in light the 
common etiology of his many disorders.

Hence, the remaining question presented is whether the 
veteran is unemployable by reason of his service-connected 
disabilities alone, considering his educational and 
occupational background.  Evidence on file indicates that the 
veteran is a high school graduate.  He has worked as a yarn 
sorter, plastics packer, painter, mechanic, truck driver, and 
laborer.  He last worked full time in April 2003.  Statements 
from two of the veteran's former employers indicate that the 
veteran quit; there is nothing in the record to suggest that 
the service-connected disabilities played any role in his 
ceasing employment.

The record does not document the presence of functional 
limitations imposed by the veteran's service-connected 
disabilities, which would preclude the performance of 
substantially gainful employment.  

In this regard, the Board acknowledges that the appellant has 
problems with his service-connected disabilities, that he has 
significant limitation of motion and pain, but this fact is 
reflected in the current 80 percent rating.  Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).  As indicated during the 
most recent VA examinations, the veteran's service connected 
disorders are manifested by degenerative joint disease of 
both knees, pain in both thighs, left thigh muscle atrophy, 
left leg length discrepancy, and antalgic gait.  There was no 
objective evidence of swelling, redness, heat, effusion, or 
sensory deficit.  

While the service connected disabilities cause some economic 
inadaptability, this is taken into account in the evaluation 
assigned and there is no showing of total individual 
unemployability based solely on these disabilities without 
taking into account non-service connected disabilities.

In October 2003, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA purposes due 
primarily to an asymptomatic HIV infection, with a secondary 
diagnosis of chronic obstructive pulmonary disease.  The 
records also show diagnoses of bronchial asthma, hepatitis B, 
and residuals of gunshot wounds to both knees.  Notably, 
neither the primary nor the secondary disability is service 
connected.  While this determination is not binding on VA, it 
is relevant in that it indicates that these non service 
connected disorders were of such severity as to be found by 
at least one federal agency to cause total disability.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.]  Moreover, and 
significantly in the Board's opinion, the SSA did not 
evidently believe that the veteran's residuals of multiple 
fragment wounds of the left thigh, left femur, left and right 
knee, and scars were significant factors with respect to his 
employability.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) [holding that VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].  The Board places 
great weight of probative value on the SSA findings, which 
appear to be supported by competent medical evidence.

After carefully reviewing the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Entitlement to TDIU is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


